UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04178) Exact name of registrant as specified in charter:	Putnam American Government Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	December 31, 2011 Item 1. Schedule of Investments: Putnam American Government Income Fund The fund's portfolio 12/31/11 (Unaudited) MORTGAGE-BACKED SECURITIES (16.8%) (a) Principal amount Value Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.581s, 2035 $978,882 $160,980 FRB Ser. 05-R3, Class AF, 0.694s, 2035 951,101 765,636 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.673s, 2037 387,543 604,427 IFB Ser. 2976, Class LC, 23.4s, 2035 201,360 312,530 IFB Ser. 2979, Class AS, 23.253s, 2034 268,893 360,055 IFB Ser. 3072, Class SM, 22.776s, 2035 716,733 1,081,221 IFB Ser. 3072, Class SB, 22.63s, 2035 583,806 876,936 IFB Ser. 3249, Class PS, 21.357s, 2036 428,307 620,234 IFB Ser. 3065, Class DC, 19.025s, 2035 2,756,875 4,141,764 IFB Ser. 3031, Class BS, 16.029s, 2035 723,185 1,046,654 IFB Ser. 3835, Class SN, 15.429s, 2041 771,372,719 16,176,022 IFB Ser. 3727, Class PS, IO, 6.422s, 2038 14,381,623 1,731,461 IFB Ser. 3287, Class SE, IO, 6.422s, 2037 1,320,080 169,551 IFB Ser. 3852, Class KS, IO, 6.272s, 2041 2,899,394 450,566 IFB Ser. 3485, Class SI, IO, 6.272s, 2036 1,501,516 213,696 IFB Ser. 3934, Class SA, IO, 6.122s, 2041 2,767,041 477,564 IFB Ser. 3852, Class SG, 4.752s, 2041 4,323,272 4,249,906 Ser. 3747, Class HI, IO, 4 1/2s, 2037 553,373 66,060 Ser. 3768, Class MI, IO, 4s, 2035 12,478,529 1,253,548 Ser. 3738, Class MI, IO, 4s, 2034 19,312,302 1,722,791 Ser. 3707, Class HI, IO, 4s, 2023 938,076 37,851 FRB Ser. T-57, Class 2A1, 3.59s, 2043 1,663 1,663 Ser. 3327, Class IF, IO, zero %, 2037 12,161 1 Ser. 3439, Class AO, PO, zero %, 2037 26,154 26,141 Ser. 3391, PO, zero %, 2037 91,298 80,083 Ser. 3300, PO, zero %, 2037 231,699 211,223 Ser. 2947, Class AO, PO, zero %, 2035 4,117 4,039 Ser. 2684, PO, zero %, 2033 741,227 712,593 FRB Ser. 3326, Class YF, zero %, 2037 27,652 25,422 FRB Ser. 3117, Class AF, zero %, 2036 28,796 24,325 FRB Ser. 3326, Class WF, zero %, 2035 117,289 107,783 FRB Ser. 3036, Class AS, zero %, 2035 37,856 32,572 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.011s, 2037 159,559 325,731 IFB Ser. 06-62, Class PS, 38.138s, 2036 798,371 1,371,460 IFB Ser. 05-74, Class NK, 26.032s, 2035 135,402 242,638 IFB Ser. 06-8, Class HP, 23.49s, 2036 563,318 897,225 IFB Ser. 05-45, Class DA, 23.343s, 2035 1,006,161 1,597,391 IFB Ser. 07-53, Class SP, 23.123s, 2037 852,640 1,298,844 IFB Ser. 08-24, Class SP, 22.207s, 2038 4,209,797 6,719,054 IFB Ser. 05-122, Class SE, 22.072s, 2035 920,952 1,347,030 IFB Ser. 05-75, Class GS, 19.369s, 2035 921,296 1,299,320 IFB Ser. 05-106, Class JC, 19.214s, 2035 784,181 1,210,744 IFB Ser. 05-83, Class QP, 16.631s, 2034 276,040 370,994 IFB Ser. 11-4, Class CS, 12.313s, 2040 3,067,835 3,458,323 IFB Ser. 11-27, Class AS, IO, 6.186s, 2041 6,243,808 824,120 Ser. 10-83, Class HI, IO, 5s, 2039 6,881,488 915,651 FRB Ser. 03-W14, Class 2A, 3.66s, 2043 1,585 1,556 FRB Ser. 03-W3, Class 1A4, 3.471s, 2042 2,625 2,597 FRB Ser. 04-W7, Class A2, 3.393s, 2034 641 670 FRB Ser. 04-W2, Class 4A, 3.26s, 2044 1,669 1,663 FRB Ser. 03-W11, Class A1, 3.034s, 2033 124 127 FRB Ser. 07-95, Class A3, 0.544s, 2036 11,005,000 10,124,600 Ser. 01-50, Class B1, IO, 0.405s, 2041 11,929,018 119,290 Ser. 01-79, Class BI, IO, 0.309s, 2045 2,209,339 19,332 Ser. 08-53, Class DO, PO, zero %, 2038 744,999 632,743 Ser. 07-64, Class LO, PO, zero %, 2037 298,469 274,600 Ser. 07-44, Class CO, PO, zero %, 2037 400,363 356,944 Ser. 08-36, Class OV, PO, zero %, 2036 87,757 71,597 Ser. 04-61, Class CO, PO, zero %, 2031 135,396 134,215 Ser. 1988-12, Class B, zero %, 2018 9,954 9,201 FRB Ser. 06-104, Class EK, zero %, 2036 18,243 17,696 FRB Ser. 05-45, Class FG, zero %, 2035 22,769 22,086 IFB Ser. 06-48, Class FG, zero %, 2036 25,835 25,227 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.339s, 2041 5,827,724 8,718,625 IFB Ser. 10-158, Class SD, 14.146s, 2040 1,057,000 1,460,658 IFB Ser. 11-70, Class WS, 9.13s, 2040 1,821,000 2,052,431 IFB Ser. 11-81, Class SB, IO, 6.422s, 2036 12,057,970 2,380,002 IFB Ser. 10-113, Class SJ, IO, 6.415s, 2035 5,820,590 1,026,484 IFB Ser. 11-61, Class CS, IO, 6.395s, 2035 3,621,560 548,080 IFB Ser. 10-85, Class SD, IO, 6.365s, 2038 5,109,569 839,860 IFB Ser. 11-11, Class PS, IO, 6.315s, 2040 4,183,406 682,565 IFB Ser. 10-58, Class LS, IO, 6.265s, 2039 5,553,664 903,859 IFB Ser. 10-42, Class CS, IO, 6.215s, 2040 3,743,358 622,558 IFB Ser. 09-103, Class SW, IO, 6.115s, 2037 12,760,966 1,523,276 IFB Ser. 10-20, Class SC, IO, 5.865s, 2040 10,518,933 1,744,460 IFB Ser. 10-115, Class TS, IO, 5.815s, 2038 7,536,027 1,237,717 IFB Ser. 10-158, Class SA, IO, 5.765s, 2040 8,375,915 1,378,592 IFB Ser. 11-70, Class SN, IO, 5.617s, 2041 1,469,000 406,502 Ser. 10-68, Class MI, IO, 5s, 2039 2,830,909 432,167 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 6,760,778 1,119,754 Ser. 10-103, Class IM, IO, 4 1/2s, 2039 11,996,821 1,513,219 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 8,577,042 1,040,824 Ser. 10-107, Class PI, IO, 4 1/2s, 2036 12,737,173 1,321,227 Ser. 10-116, Class QI, IO, 4s, 2034 7,025,303 695,340 Ser. 11-70, PO, zero %, 2041 18,160,374 14,662,142 Ser. 10-151, Class KO, PO, zero %, 2037 1,527,128 1,369,773 Ser. 06-36, Class OD, PO, zero %, 2036 15,124 13,931 FRB Ser. 07-35, Class UF, zero %, 2037 5,310 5,222 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.947s, 2035 329,547 51,080 IFB Ser. 04-4, Class 1AS, IO, 5.255s, 2034 1,584,778 258,888 Ser. 06-RP2, Class 1AS1, IO, 5.189s, 2036 9,015,369 1,333,300 FRB Ser. 06-RP2, Class 1AF1, 0.694s, 2036 9,015,369 6,896,757 FRB Ser. 04-4, Class 1AF, 0.694s, 2034 1,584,778 1,212,355 FRB Ser. 05-RP1, Class 1AF, 0.644s, 2035 329,547 252,103 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.644s, 2034 26,266 21,013 Structured Asset Securities Corp. Ser. 07-4, Class 1A4, IO, 1s, 2045 14,903,092 605,438 Total mortgage-backed securities (cost $121,164,215) PURCHASED OPTIONS OUTSTANDING (3.6%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 $5,044,100 $669,851 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 6,456,810 616,754 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 6,456,810 385,149 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 5,044,100 178,420 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 1,970,000 73,757 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 1,970,000 66,428 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 6,844,000 270,338 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 6,844,000 236,597 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 4,711,000 133,180 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 3,513,000 382,074 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 3,513,000 258,332 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 1,970,000 70,526 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 1,970,000 63,099 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 6,844,000 258,909 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 6,844,000 225,578 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 4,711,000 125,360 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 6,844,000 245,700 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 6,844,000 213,807 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 1,970,000 66,921 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 1,970,000 59,730 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 7,467,000 220,725 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 4,711,000 116,362 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 1,970,000 63,670 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 1,970,000 56,519 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 4,711,000 108,353 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 3,513,000 340,831 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 3,513,000 219,594 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 7,467,000 205,492 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 19,941,000 349,965 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 1,970,000 59,474 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 1,970,000 52,678 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 4,711,000 98,931 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 7,467,000 190,184 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 16,616,213 1,844,400 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 16,616,213 54,834 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 13,846,844 1,715,762 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 13,846,844 1,526,199 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 13,846,844 45,556 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 13,846,844 33,371 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 5,538,738 681,708 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 5,538,738 13,016 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 13,846,844 1,739,856 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 2,720,000 73,277 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 13,846,844 30,325 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 13,011,070 1,638,744 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 13,011,070 27,714 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 13,891,728 1,689,651 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 13,891,728 31,673 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,872,000 24,297 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,872,000 24,297 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,872,000 24,297 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,872,000 24,297 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,872,000 24,297 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 1,970,000 55,692 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 1,970,000 48,698 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 13,189,000 302,292 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 13,189,000 302,292 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 13,189,000 308,623 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 7,467,000 174,280 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 2,872,000 21,942 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 2,872,000 21,942 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 2,872,000 21,942 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 2,872,000 21,942 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA June 2022. Jun-12/1.683 2,872,000 21,942 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 1,970,000 51,456 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 1,970,000 44,384 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 3,513,000 291,333 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 3,513,000 167,528 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 7,467,000 156,956 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 1,970,000 46,551 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 1,970,000 39,755 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 7,467,000 139,484 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 2,720,000 89,842 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 2,872,000 27,370 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 2,872,000 27,370 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 2,872,000 27,370 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 2,872,000 27,370 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA April 2022. Apr-12/1.861 2,872,000 27,370 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 1,970,000 41,705 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 1,970,000 34,830 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 13,106,000 182,698 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 13,106,000 182,698 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 13,106,000 147,180 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 13,106,000 147,180 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 13,106,000 147,180 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 13,106,000 147,180 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 13,106,000 147,180 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 13,106,000 147,180 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 6,559,000 40,469 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 2,624,000 37,182 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 19,081,000 339,642 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 19,081,000 303,006 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 33,633,000 164,129 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 33,633,000 5,718 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 2,872,000 21,913 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 2,872,000 21,913 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 2,872,000 21,913 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 2,872,000 21,913 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA March 2022. Mar-12/1.869 2,872,000 21,913 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 3,513,000 222,408 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 3,513,000 88,422 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 19,081,000 276,102 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 19,081,000 238,894 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 3,000 65 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 3,000 17 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 27,505,000 73,713 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 27,505,000 7,151 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 35,759,057 133,024 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 35,759,057 2,146 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.27 2,720,000 61,934 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 19,081,000 190,238 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 19,081,000 151,694 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.953% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.953 13,189,000 42,073 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.9475 13,189,000 39,963 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.96325% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.96325 13,189,000 43,392 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.785% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/2.785 3,513,000 146,597 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.785% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/2.785 3,513,000 13,349 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.215 3,000 51 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.215 3,000 3 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/3.60 13,817,507 2,922,403 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 35,759,057 130,521 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 35,759,057 36 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/4.60 13,817,507 14 Total purchased options outstanding (cost $21,701,839) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (34.2%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.0%) Government National Mortgage Association Pass-Through Certificates 6s, January 15, 2029 $8 $9 5s, with due dates from August 20, 2033 to August 20, 2040 7,569,532 8,372,541 4s, February 20, 2041 919,789 985,503 3 1/2s, TBA, January 1, 2042 6,000,000 6,245,156 U.S. Government Agency Mortgage Obligations (32.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, October 1, 2029 930,179 1,081,419 6s, September 1, 2021 17,652 19,053 5 1/2s, with due dates from July 1, 2019 to August 1, 2019 326,069 354,312 4 1/2s, with due dates from January 1, 2037 to June 1, 2037 1,453,555 1,540,876 4s, TBA, January 1, 2042 35,000,000 36,700,783 3 1/2s, January 1, 2041 542,793 557,868 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from July 1, 2016 to February 1, 2017 76,150 82,536 6s, with due dates from August 1, 2012 to August 1, 2022 2,756,086 2,987,492 6s, TBA, January 1, 2042 20,000,000 22,021,876 5 1/2s, with due dates from September 1, 2017 to February 1, 2021 659,485 717,254 5s, with due dates from January 1, 2038 to February 1, 2038 198,133 213,884 5s, March 1, 2021 40,845 44,122 4 1/2s, March 1, 2039 309,192 334,362 4s, with due dates from May 1, 2019 to September 1, 2020 311,670 329,335 3 1/2s, TBA, January 1, 2042 176,000,000 181,032,509 Total U.S. government and agency mortgage obligations (cost $260,165,867) U.S. TREASURY OBLIGATIONS (31.5%) (a) Principal amount Value U.S. Treasury Bonds 8s, November 15, 2021 $16,475,000 $25,763,342 7 1/2s, November 15, 2016 10,948,000 14,439,812 7 1/8s, February 15, 2023 14,634,000 22,155,507 6 1/4s, May 15, 2030 (SEGSF) 10,723,000 16,586,018 6 1/4s, August 15, 2023 (SEGSF) 17,491,000 25,061,309 6s, February 15, 2026 (SEGSF) 15,756,000 22,736,934 5 1/2s, August 15, 2028 14,632,000 20,666,168 5 1/4s, February 15, 2029 (SEGSF) 14,641,000 20,231,467 5 1/4s, November 15, 2028 (SEGSF) 14,988,000 20,668,289 4 1/2s, August 15, 2039 (SEGSF) 12,231,000 16,188,302 4 1/2s, February 15, 2036 14,640,000 19,158,454 4 3/8s, February 15, 2038 (SEGSF) 14,685,000 18,993,391 U.S. Treasury Notes 2 5/8s, November 15, 2020 (SEGSF) 158,000 170,128 Total U.S. treasury Obligations (cost $195,402,484) SHORT-TERM INVESTMENTS (64.8%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% (e) 86,123,006 $86,123,006 Federal Home Loan Bank discount notes with an effective yield of 0.060%, May 11, 2012 $15,000,000 14,998,920 Federal Home Loan Bank discount notes with an effective yield of 0.030%, April 9, 2012 7,000,000 6,999,622 Federal Home Loan Mortgage backed security with an effective yield of 0.060%, May 15, 2012 12,211,000 12,210,096 Federal Home Loan Mortgage backed security with an effective yield of 0.060%, May 14, 2012 20,000,000 19,998,540 Federal Home Loan Mortgage Backed Security with an effective yield of 0.025%, April 16, 2012 17,500,000 17,498,985 Federal Home Loan Mortgage Backed Security with an effective yield of 0.023%, February 14, 2012 5,000,000 4,999,859 Federal Home Loan Mortgage Backed Security with an effective yield of 0.020%, April 2, 2012 17,500,000 17,499,125 Federal National Mortgage Association discount notes with an effective yield of 0.070%, May 21, 2012 20,000,000 19,998,460 Federal National Mortgage Association discount notes with an effective yield of 0.070%, June 6, 2012 (SEGSF) 17,760,000 17,757,709 Federal National Mortgage Association discount notes with an effective yield of 0.055%, May 9, 2012 17,500,000 17,498,758 Federal National Mortgage Association discount notes with effective yields ranging from 0.020% to 0.025%, April 2, 2012 22,000,000 21,998,900 Straight-A Funding, LLC asset-backed commerical paper with an effective yield of 0.210%, February 12, 2012 23,000,000 22,993,809 U.S. Treasury Bills with effective yields ranging from 0.105% to 0.106%, December 13, 2012 (SEGSF) 19,500,000 19,479,935 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.131%, May 3, 2012 (SEG) (SEGSF) 46,330,000 46,326,108 U.S. Treasury Bills with an effective yield of 0.088%, November 15, 2012 (SEGSF) 10,000,000 9,992,300 U.S. Treasury Bills with an effective yield of 0.077%, October 18, 2012 20,000,000 19,986,360 U.S. Treasury Bills with effective yields ranging from 0.055% to 0.082%, July 26, 2012 (SEG) (SEGSF) 3,541,000 3,539,892 U.S. Treasury Bills with an effective yield of 0.033%, April 12, 2012 (SEGSF) 45,000,000 44,997,795 U.S. Treasury Bills with an effective yield of 0.027%, May 10, 2012 (SEGSF) 15,000,000 14,998,395 U.S. Treasury Bills with an effective yield of 0.011%, February 23, 2012 (SEGSF) 15,000,000 14,999,757 U.S. Treasury Bills with an effective yield of 0.010%, January 26, 2012 (SEGSF) 45,000,000 44,999,687 Total short-term investments (cost $499,862,096) TOTAL INVESTMENTS Total investments (cost $1,098,296,501) (b) FUTURES CONTRACTS OUTSTANDING at 12/31/11 (Unaudited) Number of Expiration Unrealized contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Short) 292 $42,285,250 Mar-12 $(678,078) U.S. Treasury Note 10 yr (Short) 191 25,044,875 Mar-12 (249,621) Total WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received $46,696,878) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 6,761,294 Jun-16/4.815 1,223,422 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 5,864,291 Jun-16/4.12 461,701 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 5,733,974 Jun-16/4.575 555,846 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 5,770,612 Jun-16/4.39 509,695 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 4,276,423 Jul-14/4.36 713,684 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 6,920,782 Jul-16/4.79 1,232,425 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.52% versus the three month USD-LIBOR-BBA maturing January 2022. 2,033,000 Jan-12/2.52 88,253 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 1,546,000 Jul-12/2.6825 88,153 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 2,127,000 Apr-12/2.60 107,094 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 631,400 Aug-12/2.855 43,870 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 2021. 9,308,256 May-16/4.60 912,209 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 2021. 9,354,814 May-16/4.36 827,995 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 2021. 9,501,169 May-16/4.11 744,778 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 23,033,582 Aug-16/4.17 1,829,857 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 31,990,778 Aug-16/4.28 4,516,266 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 8,242,500 Aug-15/4.46 2,979,466 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 44,468,500 May-12/5.51 13,758,109 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 17,656,640 Feb-15/5.27 4,072,698 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 8,242,500 Aug-15/4.375 2,862,530 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 7,846,920 Feb-15/5.36 1,813,572 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 13,753,000 Aug-12/2.4475 577,351 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 5,744,000 May-12/2.324 183,234 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 7,977,849 May-16/4.7575 816,461 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 5,744,000 Jun-12/2.346 196,502 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 30,457,512 May-16/4.77 3,130,880 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 5,744,000 Jul-12/2.372 209,771 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 12,183,004 May-16/4.745 1,240,827 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 5,744,000 Aug-12/2.394 221,891 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 5,744,000 Sep-12/2.419 233,494 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 5,744,000 Oct-12/2.443 245,154 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 7,365,343 Jul-16/4.815 1,290,467 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 4,551,134 Jul-14/4.3725 747,178 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,946,137 Jul-16/4.80 513,152 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 1,820,449 Jul-14/4.34 293,921 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 2,847,159 Aug-16/4.35 414,586 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 4,551,122 Jul-14/4.35 738,183 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October 2021. 6,559,000 Oct-16/2.5625 205,493 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October 2021. 2,624,000 Oct-16/2.7975 96,432 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 2026. 7,365,343 Jul-16/4.80 1,283,013 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 4,551,122 Jul-14/4.19 685,267 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 10,485,000 Apr-12/2.4275 394,446 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2026. 7,365,343 Jul-16/4.67 1,218,633 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 10,485,000 Apr-12/2.4275 394,446 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 10,485,000 Apr-12/2.4275 394,446 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 10,485,000 Apr-12/2.4275 394,446 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 10,485,000 Apr-12/2.4275 394,446 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 10,485,000 Apr-12/2.4275 394,446 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing July 2026. 21,828,974 Jun-16/4.86 3,901,995 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 10,843,431 May-16/4.765 1,138,560 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 10,485,000 Apr-12/2.498 446,871 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 10,485,000 Apr-12/2.498 446,871 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.46325% versus the three month USD-LIBOR-BBA maturing January 2022. 8,969,000 Jan-12/2.46325 345,307 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 10,894,000 Jul-12/2.61875 570,737 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 5,461,347 Aug-14/4.20 825,089 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.453% versus the three month USD-LIBOR-BBA maturing January 2022. 8,969,000 Jan-12/2.453 337,324 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 10,894,000 Jul-12/2.6075 562,566 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 10,894,000 Jul-12/2.6075 562,566 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 8,838,411 Aug-16/4.68 1,467,654 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing January 2022. 8,969,000 Jan-12/2.4475 332,840 Option on an interest rate swap with Barclays Bank for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 1,982,000 Mar-12/2.119 34,863 Option on an interest rate swap with Barclays Bank for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,350,000 Jun-12/2.183 34,682 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 1,982,000 Mar-12/2.119 34,863 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,350,000 Jun-12/2.183 34,682 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 1,982,000 Mar-12/2.119 34,863 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,350,000 Jun-12/2.183 34,682 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 1,982,000 Mar-12/2.119 34,863 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,350,000 Jun-12/2.183 34,682 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 1,982,000 Mar-12/2.119 34,863 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,350,000 Jun-12/2.183 34,682 Option on an interest rate swap with Barclays Bank for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 2,039,000 Apr-12/2.111 39,434 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 2,039,000 Apr-12/2.111 39,434 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 2,039,000 Apr-12/2.111 39,434 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 2,039,000 Apr-12/2.111 39,434 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111 versus the three month USD-LIBOR-BBA maturing April 2022. $2,039,000 Apr-12/2.111 $39,434 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 4,565,874 Jul-14/4.29 738,316 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,378,000 Jul-12/2.1714 36,021 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,378,000 Jul-12/2.1714 36,021 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714 versus the three month USD-LIBOR-BBA maturing July 2022. 1,378,000 Jul-12/2.1714 36,021 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,378,000 Jul-12/2.1714 36,021 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,378,000 Jul-12/2.1714 36,021 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 7,389,217 Jul-16/4.74 1,291,849 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 44,468,500 May-12/5.51 222 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 6,761,294 Jun-16/4.815 197,085 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 5,733,974 Jun-16/4.575 99,209 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 5,864,291 Jun-16/5.12 80,851 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 5,770,612 Jun-16/4.89 87,402 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 4,276,423 Jul-14/4.36 76,745 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 6,920,782 Jul-16/4.79 210,752 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 631,400 Aug-12/2.855 6,463 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 2021. 9,308,256 May-16/4.60 158,687 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2021. 9,354,814 May-16/4.86 142,867 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 2021. 9,501,169 May-16/5.11 130,955 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 23,033,582 Aug-16/4.17 498,309 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 31,990,778 Aug-16/4.28 1,257,494 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 8,242,500 Aug-15/4.46 420,170 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 8,242,500 Aug-15/4.375 446,035 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 17,656,640 Feb-15/5.27 242,726 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 7,846,920 Feb-15/5.36 107,503 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 12,183,004 May-16/4.745 192,431 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 30,457,512 May-16/4.77 476,020 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 7,977,849 May-16/4.7575 125,324 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 7,365,343 Jul-16/4.815 221,896 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 4,551,134 Jul-14/4.3725 83,286 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,946,137 Jul-16/4.80 89,563 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 1,820,449 Jul-14/4.34 34,224 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 2026. 2,847,159 Aug-16/5.35 67,503 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 4,551,122 Jul-14/4.35 84,651 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 2026. 7,365,343 Jul-16/4.80 224,348 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 4,551,122 Jul-14/4.19 94,208 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2026. 7,365,343 Jul-16/4.67 238,873 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing July 2026. 21,828,974 Jun-16/5.86 400,845 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 10,843,431 May-16/4.765 170,914 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 5,461,347 Aug-14/4.20 113,050 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 8,838,411 Aug-16/4.68 285,383 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 4,565,874 Jul-14/4.29 85,825 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 7,389,217 Jul-16/4.74 229,982 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $19,134,000 $(392,725) 12/19/21 3 month USD-LIBOR-BBA 2.355% $190,155 90,809,000 5,870,802 8/8/21 4.7% 3 month USD-LIBOR-BBA (17,680,802) 98,035,200 314,511 7/8/26 3.76% 3 month USD-LIBOR-BBA (18,565,895) 24,578,000 — 10/14/26 3 month USD-LIBOR-BBA 2.74% 1,251,781 1,000 (E) — 2/13/22 3 month USD-LIBOR-BBA 2.24% 16 32,325,000 — 12/15/21 3 month USD-LIBOR-BBA 2.192% 508,675 132,241,000 — 12/15/13 0.677% 3 month USD-LIBOR-BBA 112,016 261,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 731 2,618,000 — 1/3/22 2.0875% 3 month USD-LIBOR-BBA (12,331) Barclays Bank PLC 9,901,143 89,605 9/8/16 2.065% 3 month USD-LIBOR-BBA (379,048) 10,638,000 — 12/22/21 2.056% 3 month USD-LIBOR-BBA (28,252) 2,618,000 — 1/3/22 2.087% 3 month USD-LIBOR-BBA (12,200) 3,272,000 — 1/3/22 2.055% 3 month USD-LIBOR-BBA (5,595) 19,134,000 (139,678) 12/19/16 3 month USD-LIBOR-BBA 1.3525% (13,415) 35,774,400 (6,677) 2/17/19 3.4% 3 month USD-LIBOR-BBA (4,667,853) 109,173,200 (200,400) 6/17/16 3 month USD-LIBOR-BBA 1.93% 3,708,156 34,969,000 — 9/30/16 3 month USD-LIBOR-BBA 1.25625% 237,556 17,308,000 (30,289) 1/3/14 0.6075% 3 month USD-LIBOR-BBA 11,077 1,700,000 (E) — 4/11/22 2.265% 3 month USD-LIBOR-BBA (24,684) 79,220,900 — 10/7/15 1.041% 3 month USD-LIBOR-BBA (324,219) 8,038,170 — 10/7/18 3 month USD-LIBOR-BBA 1.73% 91,718 38,198,769 187,174 10/11/16 1.97% 3 month USD-LIBOR-BBA (1,349,827) 2,412,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 70,792 16,367,000 — 7/13/20 3 month USD-LIBOR-BBA 2.93% 1,607,076 9,160,800 11,810 3/30/31 3 month USD-LIBOR-BBA 4.17% 2,510,681 174,814,800 (85,667) 7/22/15 1.38% 3 month USD-LIBOR-BBA (3,787,984) 3,000 (41) 12/13/21 3 month USD-LIBOR-BBA 2.19% 6 12,987,000 — 11/14/16 3 month USD-LIBOR-BBA 1.309% 81,627 3,809,000 — 12/7/41 2.717% 3 month USD-LIBOR-BBA (97,855) 19,609,000 — 12/8/13 3 month USD-LIBOR-BBA 0.694% (8,728) 111,988,000 — 12/8/41 3 month USD-LIBOR-BBA 2.76% 3,894,364 474,564,000 — 12/9/13 3 month USD-LIBOR-BBA 0.6685% (453,907) 32,260,000 — 12/12/13 0.63375% 3 month USD-LIBOR-BBA 53,730 5,316,000 — 12/12/21 2.17% 3 month USD-LIBOR-BBA (73,867) 3,633,000 — 12/12/41 3 month USD-LIBOR-BBA 2.752% 119,280 2,000 — 12/12/21 2.12% 3 month USD-LIBOR-BBA (19) 33,590,000 — 12/13/13 0.64375% 3 month USD-LIBOR-BBA 49,513 544,000 — 12/13/21 2.128% 3 month USD-LIBOR-BBA (5,423) 12,272,000 — 12/14/13 3 month USD-LIBOR-BBA 0.65% (16,872) 4,000 — 12/14/21 2.165% 3 month USD-LIBOR-BBA (53) 3,475,000 — 12/14/41 2.763% 3 month USD-LIBOR-BBA (121,774) 97,447,000 — 12/16/21 3 month USD-LIBOR-BBA 2.1005% 701,474 11,552,000 — 12/16/21 3 month USD-LIBOR-BBA 2.085% 66,563 7,800,000 — 12/16/13 3 month USD-LIBOR-BBA 0.73% 1,384 30,441,000 — 12/16/13 3 month USD-LIBOR-BBA 0.72375% 1,701 2,987,000 — 12/16/41 2.675% 3 month USD-LIBOR-BBA (48,264) 261,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 731 127,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (23) 8,569,000 — 12/21/13 3 month USD-LIBOR-BBA 0.735% 1,722 6,427,000 — 12/21/21 3 month USD-LIBOR-BBA 2.01375% (7,609) 19,725,000 — 12/22/13 0.7375% 3 month USD-LIBOR-BBA (4,855) Citibank, N.A. 79,212,500 (780,402) 9/26/20 3 month USD-LIBOR-BBA 1.96% 63,090 106,952,250 — 10/3/20 2.04% 3 month USD-LIBOR-BBA (1,710,850) 6,511,000 — 10/3/41 2.804% 3 month USD-LIBOR-BBA (316,395) 964,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 7,355 402,000 — 8/4/16 1.54375% 3 month USD-LIBOR-BBA (9,465) 41,058,000 2,583,575 7/26/21 4.52% 3 month USD-LIBOR-BBA (7,419,342) 2,412,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 70,792 183,308,600 375,771 8/25/20 3 month USD-LIBOR-BBA 2.1% 4,908,962 44,671,000 — 12/15/13 3 month USD-LIBOR-BBA 0.681% (34,186) 26,537,000 — 12/19/21 3 month USD-LIBOR-BBA 2.0805% 135,646 207,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (37) 2,618,000 — 1/3/22 2.0875% 3 month USD-LIBOR-BBA (12,331) Credit Suisse International 178,514,300 (43,537) 5/27/20 3 month USD-LIBOR-BBA 3.06% 17,486,881 21,339,852 (1,004,040) 12/8/41 3 month USD-LIBOR-BBA 4.11% 5,873,737 81,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (15) 36,857,000 — 12/23/13 3 month USD-LIBOR-BBA 0.73125% 4,043 22,060,000 — 12/23/21 2.07875% 3 month USD-LIBOR-BBA (103,442) 984,000 — 12/23/41 2.66125% 3 month USD-LIBOR-BBA (12,574) 5,093,000 — 12/28/21 3 month USD-LIBOR-BBA 2.129% 45,652 2,953,000 — 12/29/21 3 month USD-LIBOR-BBA 2.123% 25,041 2,618,000 — 1/3/22 2.087% 3 month USD-LIBOR-BBA (12,200) 149,733,150 — 10/3/20 2.055% 3 month USD-LIBOR-BBA (2,584,852) 87,308,800 (116,364) 3/14/16 3 month USD-LIBOR-BBA 2.35% 5,092,738 2,412,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 70,792 146,722,700 (30,018) 2/24/15 2.04% 3 month USD-LIBOR-BBA (6,420,745) 5,641,000 — 11/8/16 1.239% 3 month USD-LIBOR-BBA (17,870) 9,459,860 437,992 11/10/41 3.51625% 3 month USD-LIBOR-BBA (1,436,099) 40,578,600 (85,056) 8/15/41 3.24% 3 month USD-LIBOR-BBA (6,026,294) 18,643,000 903,253 11/16/41 3.425% 3 month USD-LIBOR-BBA (2,418,794) 3,849,000 — 8/18/41 3.3688% 3 month USD-LIBOR-BBA (669,072) 1,064,000 — 8/24/41 3.0775% 3 month USD-LIBOR-BBA (117,919) 1,183,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 26,949 4,720,400 — 8/31/41 3 month USD-LIBOR-BBA 3.264% 714,362 2,065,000 — 9/14/41 2.944% 3 month USD-LIBOR-BBA (166,828) 7,465,000 — 12/5/41 3 month USD-LIBOR-BBA 2.81% 340,658 7,556,000 — 12/5/41 3 month USD-LIBOR-BBA 2.795% 320,701 3,832,000 — 12/8/41 3 month USD-LIBOR-BBA 2.7875% 155,703 2,571,000 — 12/13/13 0.6425% 3 month USD-LIBOR-BBA 3,869 12,538,000 — 12/15/13 0.675% 3 month USD-LIBOR-BBA 11,133 123,884,000 — 12/16/21 3 month USD-LIBOR-BBA 2.0895% 764,852 Deutsche Bank AG 22,590,000 — 9/27/18 3 month USD-LIBOR-BBA 1.515% (32,031) 4,359,064 (216,863) 12/23/41 3 month USD-LIBOR-BBA 4.0625% 1,138,326 90,435,180 — 10/7/14 3 month USD-LIBOR-BBA 0.792% 81,536 166,580,484 — 10/7/16 1.3045% 3 month USD-LIBOR-BBA (1,318,890) 488,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 3,401 60,290,120 — 10/7/14 3 month USD-LIBOR-BBA 0.787% 45,816 111,053,656 — 10/7/16 1.30125% 3 month USD-LIBOR-BBA (861,760) 9,824,430 — 10/7/18 3 month USD-LIBOR-BBA 1.7265% 109,760 2,412,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 70,792 1,959,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 70,034 1,000 (E) — 1/11/22 3 month USD-LIBOR-BBA 2.215% 16 31,445,000 — 12/2/21 2.2315% 3 month USD-LIBOR-BBA (638,235) 75,272,930 1,283,403 7/21/21 3.55% 3 month USD-LIBOR-BBA (10,289,391) 1,000 — 12/8/21 3 month USD-LIBOR-BBA 2.22% 19 2,450,000 — 12/13/21 2.111% 3 month USD-LIBOR-BBA (20,579) 35,445,000 — 12/14/41 2.7575% 3 month USD-LIBOR-BBA (1,200,536) 26,673,000 — 12/14/13 0.6655% 3 month USD-LIBOR-BBA 28,473 3,312,000 — 12/15/41 2.7825% 3 month USD-LIBOR-BBA (129,594) 6,968,000 — 12/15/21 2.10% 3 month USD-LIBOR-BBA (50,416) 261,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 731 28,147,000 — 12/21/13 0.735% 3 month USD-LIBOR-BBA (5,656) 130,381,000 — 12/21/16 1.257% 3 month USD-LIBOR-BBA (239,371) 9,372,000 — 12/21/16 3 month USD-LIBOR-BBA 1.246% 12,117 207,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (37) 32,258,000 — 1/3/14 3 month USD-LIBOR-BBA 0.773% 28,710 Goldman Sachs International 261,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 731 207,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (37) 25,962,000 (63,120) 11/17/14 0.715% 3 month USD-LIBOR-BBA (3,458) 25,962,000 (79,184) 12/19/14 0.745% 3 month USD-LIBOR-BBA (21,455) 33,633,000 (58,858) 12/21/13 0.53% 3 month USD-LIBOR-BBA 71,504 33,633,000 (58,858) 12/23/13 0.476% 3 month USD-LIBOR-BBA 107,862 16,816,000 (29,218) 1/4/14 0.61% 3 month USD-LIBOR-BBA 10,468 27,387,000 — 10/7/14 3 month USD-LIBOR-BBA 0.7775% 13,085 2,412,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 70,792 125,762,100 (53,461) 7/20/16 3 month USD-LIBOR-BBA 1.79% 4,508,631 1,959,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 70,034 430,000 — 8/24/16 1.235% 3 month USD-LIBOR-BBA (3,202) 10,871,000 — 11/22/16 3 month USD-LIBOR-BBA 1.3415% 80,786 43,291,000 — 11/30/21 3 month USD-LIBOR-BBA 2.2475% 948,956 86,951,000 — 12/5/13 3 month USD-LIBOR-BBA 0.661% (91,127) 45,019,000 — 12/5/41 2.8137% 3 month USD-LIBOR-BBA (2,090,084) 18,509,000 — 12/14/41 3 month USD-LIBOR-BBA 2.8111% 838,193 2,535,000 — 12/6/41 2.76625% 3 month USD-LIBOR-BBA (91,867) 3,832,045 — 12/6/41 2.7375% 3 month USD-LIBOR-BBA (115,457) 43,800,000 — 12/7/13 3 month USD-LIBOR-BBA 0.685% (26,897) 3,855,000 — 12/9/41 2.7875% 3 month USD-LIBOR-BBA (156,391) 96,389,700 244,321 5/20/16 3 month USD-LIBOR-BBA 2.00% 4,123,640 49,580,310 (645,784) 11/30/16 3 month USD-LIBOR-BBA 2.31% 2,043,166 4,672,000 — 12/9/41 3 month USD-LIBOR-BBA 2.773% 175,105 9,909,000 — 12/15/14 3 month USD-LIBOR-BBA 0.7925% (6,993) 7,673,000 — 12/15/21 2.10% 3 month USD-LIBOR-BBA (55,517) 4,601,000 — 12/16/14 3 month USD-LIBOR-BBA 0.822% 579 642,000 — 12/19/21 2.075% 3 month USD-LIBOR-BBA (2,959) JPMorgan Chase Bank, N.A. 261,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 731 207,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (37) 10,638,000 — 12/22/21 2.056% 3 month USD-LIBOR-BBA (28,252) 12,377,000 — 12/29/13 3 month USD-LIBOR-BBA 0.754% 6,484 2,618,000 — 1/3/22 2.0885% 3 month USD-LIBOR-BBA (12,566) 40,202,800 127,363 3/11/26 4.12% 3 month USD-LIBOR-BBA (9,157,652) 2,412,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 70,792 125,597,000 22,421 3/31/16 3 month USD-LIBOR-BBA 2.42% 7,807,556 43,781,000 2,743,974 7/26/21 4.46% 3 month USD-LIBOR-BBA (7,678,119) 43,781,000 2,749,447 7/26/21 4.525% 3 month USD-LIBOR-BBA (7,937,515) 65,671,500 4,155,857 7/27/21 4.745% 3 month USD-LIBOR-BBA (13,213,860) 7,438,000 — 11/14/16 3 month USD-LIBOR-BBA 1.2725% 33,271 17,174,000 — 11/22/16 3 month USD-LIBOR-BBA 1.348% 133,070 7,510,000 — 11/23/16 1.32% 3 month USD-LIBOR-BBA (47,441) 62,915,000 — 12/1/21 3 month USD-LIBOR-BBA 2.182% 993,087 6,357,000 — 12/2/21 3 month USD-LIBOR-BBA 2.153% 82,855 8,168,000 — 12/5/21 3 month USD-LIBOR-BBA 2.288% 206,626 9,060,000 — 12/5/21 3 month USD-LIBOR-BBA 2.26625% 210,929 5,984,000 — 9/19/16 3 month USD-LIBOR-BBA 1.231% 36,119 1,296,000 — 12/6/41 2.812% 3 month USD-LIBOR-BBA (59,618) 101,140,000 — 12/6/13 3 month USD-LIBOR-BBA 0.70% (28,871) 7,181,000 — 12/7/41 3 month USD-LIBOR-BBA 2.7925% 299,957 7,664,000 — 12/8/41 3 month USD-LIBOR-BBA 2.77225% 286,654 124,081,000 — 12/12/13 0.659% 3 month USD-LIBOR-BBA 144,206 9,733,000 — 12/14/14 3 month USD-LIBOR-BBA 0.7725% (12,526) Total $17,981,039 (E) See Total return swap contracts note and/or Interest rate swap contracts note(s) regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $817,612 $(639) 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools $2,316 6,054,947 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (41,484) 5,959,987 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 29,012 18,170,295 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 122,710 13,703,473 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (93,886) 8,870,492 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 39,939 6,781,324 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 35,826 37,492,069 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (256,868) 18,221,109 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 96,264 21,376,628 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 112,935 3,051,518 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (25,883) 30,659,288 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (210,055) 22,322,133 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 117,930 9,029,360 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 64,165 1,054,969 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (10,819) 7,439,095 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (41,808) 39,464,544 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 208,495 7,053,423 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (47,634) 12,940,639 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (88,660) 5,152,068 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 25,921 13,616,090 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 71,935 172,174 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 838 215,218 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 1,047 236,830 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,066 768,368 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,460 556,817 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,507 59,456 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 402 13,193,462 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 89,100 1,639,312 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (10,840) 15,040,431 (101,053) 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 12,802 Citibank, N.A. 3,001,772 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 15,859 326,405 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,724 Credit Suisse International 144,858 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 705 822,178 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,344 Deutsche Bank AG 7,411,398 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic TRS Index 6.00% 30 year Fannie Mae pools 61,249 Goldman Sachs International 10,876,789 (124,063) 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 53,517 12,595,767 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 66,545 6,754,127 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (57,289) 972,620 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 4,734 Total Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Putnam Management Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2011 through December 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $771,372,719. (b) The aggregate identified cost on a tax basis is $1,098,396,361, resulting in gross unrealized appreciation and depreciation of $74,465,170 and $9,231,816, respectively, or net unrealized appreciation of $65,233,354. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $17,303 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $29,653,435 and $42,279,754, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $426,948,940 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk, and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 420 on futures contracts for the reporting period. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 1,198,800 on purchased options contracts for the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, and to gain exposure to specific markets/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $23,571,790 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $147,571,407 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $150,697,897. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $129,768,169 $— Purchased options outstanding — 27,525,517 — U.S. Government and Agency Mortgage Obligations — 263,620,890 — U.S. Treasury Obligations — 242,819,121 — Short-term investments 86,123,006 413,773,012 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(927,699) $— $— Written options — (77,325,535) — Interest rate swap contracts — (74,429,019) — Total return swap contracts — 587,876 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $108,579,871 $233,148,731 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam American Government Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 28, 2012
